Title: Enclosure: Account with Robert Morris, [17 February 1798]
From: Morris, Robert
To: Hamilton, Alexander










Dr.
Alexander Hamilton Esqre in Accot. Currt. with Robert Morris
Cr.


  1794
  
  Dollars
  1794
  
  


  Augt 2
  To Cash paid this day
  500.  
  June 4
  By Cash received this day Dolls.
  10,000.  


  1795
  
  
  1797
  
  


  July 18
  To my Remittance this day in Harrison & Steretts Bills on J. H. Cazenove nephew & Co favr Josiah Bacon at 60 days
  
  Novr 27
  By Int on $10,000 from 4 June 1794 to this day is 3 years 5 Mos 23 days
  2088.33


  
  

      
        no 13.
        £250
        }
        £500 Stg @ 5 pct
      
      
        14.
        250
      
    

  2333.33
  
  [Received the Ballance of this account from Thomas Morris by his Bond and Mortgage dated the first of Febraury last to John B. Church Albany March 8th.1798    A Hamilton]
  


  
  To my Remitte. 30 June last in Jos. Higbees order at 30 ds. on Hartshorne & Linsey
  1500  
  
  


  Decr. 8
  To my Remitte this day in sd. Higbees order at 30 ds. on Hartshorne & Linsey
  1000  
  
  


  

      
        1797
        
        yr
        mos
        ds
        
      
      
        Novr. 27
        To Int on $500 from 2d. Augt. 1794.
        3
        3
        25
        99 58
      
      
        
        2333.33 from 18 July 1795
        2
        4
        9
        330 17
      
      
        
        1500 from 30 July
        2
        4
        —
        210  
      
      
        
        1000 from 8 Jany 1796
        1
        10
        18
        113  
      
    

  
  
  


  
  Dollars
  12,088.33


  
  [Ballance brought down
  6002 25


  
  Interest to last of Jany
    46 66


  
  on 4666.67
  6048 91]


  
  To Thomas Morris to assumes to pay the Balance of this Account.
   6002.25
  
  
  


  
  Dollars
  12,088.33
  
  
  


 